Title: To Benjamin Franklin from La Rochefoucauld, [6 February 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Vendredi matin. [February 6, 1778]
Le Duc de la Rochefoucauld fait bien des complimens à Monsieur franklyn, en le remerciant des bonnes nouvelles d’Amérique qu’il a bien voulu lui donner; il a l’honneur de lui envoier sa traduction à laquelle il a fait quelques corrections, dont deux assez longues qu’il a mises sur un papier à part; si Monsieur franklyn les approuve, et s’il veut renvoier le manuscrit au Duc de la Rochefoucauld, il se chargera volontiers de le faire bien copier, et de l’envoier au Journal. Madame la Duchesse d’Enville prie Monsieur franklyn d’agréer ses complimens.
 
Notation: La Rochefoucaut
